UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4787


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RICHARD ELMER SUNDBLAD,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. J. Michelle Childs, District Judge. (6:16-cr-00047-JMC-2)


Submitted: July 27, 2017                                          Decided: August 17, 2017


Before DUNCAN, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scarlet B. Moore, Greenville, South Carolina, for Appellant. William Jacob Watkins, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       A jury convicted Richard Elmer Sundblad of aiding and abetting mail fraud, in

violation of 18 U.S.C. §§ 2, 1341 (2012). The district court sentenced Sundblad to 40

months’ imprisonment. In accordance with Anders v. California, 386 U.S. 738 (1967),

Sundblad’s counsel has filed a brief certifying there are no meritorious grounds for

appeal but questioning generally whether the district court committed reversible error

during pretrial proceedings, trial, and sentencing. Although notified of his right to file a

pro se brief, Sundblad has failed to do so. We affirm.

       We perceive no reversible error in the district court’s pretrial proceedings. While

the district court denied in part Sundblad’s motions in limine to exclude Fed. R. Evid.

404(b) evidence, no prior bad acts evidence was presented at trial. The district court also

denied Sundblad’s request to admit his wife’s notarized statement, finding that it did not

meet Fed. R. Evid. 804’s requirements. We review a district court’s evidentiary rulings

under Rule 804 for abuse of discretion. United States v. Dargan, 738 F.3d 643, 649 (4th

Cir. 2013). We conclude that the district court did not abuse its discretion in excluding

the statement in question because it does not fall under any of the exceptions in Fed. R.

Evid. 804(b).

       The district court denied Sundblad’s Fed. R. Crim. P. 29 motions for a judgment

of acquittal.   We review the denial of a Fed. R. Crim. P. 29 motion and other

“challenge[s] to the sufficiency of the evidence de novo.” United States v. Palomino-

Coronado, 805 F.3d 127, 130 (4th Cir. 2015).          In assessing the sufficiency of the



                                             2
evidence, we determine whether there is substantial evidence to support the conviction

when “viewed in the light most favorable to the government.” Id.

       “[T]o convict a person of mail fraud or wire fraud, the government must show that

the defendant (1) devised or intended to devise a scheme to defraud and (2) used the mail

or wire communications in furtherance of the scheme.” United States v. Wynn, 684 F.3d
473, 477 (4th Cir. 2012). “[A] person is liable under [18 U.S.C.] § 2 for aiding and

abetting a crime if (and only if) he (1) takes an affirmative act in furtherance of that

offense, (2) with the intent of facilitating the offense’s commission.” Rosemond v.

United States, 134 S. Ct. 1240, 1245 (2014).

       Evidence at trial showed that Sundblad participated in the scheme by filing

paperwork to register Upstate Industrial Services, LLC (Upstate), a company that did no

work for Griffin Thermal Products (GTP); opening the two post office boxes that

received checks from GTP; opening Upstate’s bank account; depositing checks from

GTP into Upstate’s bank account; and spending funds from Upstate’s account. Thus, the

jury had sufficient evidence to support its guilty verdict.

       Finally, counsel does not raise any specific claims regarding sentencing. We

review the reasonableness of a sentence under 18 U.S.C. § 3553(a) (2012) for abuse of

discretion. United States v. Lymas, 781 F.3d 106, 111 (4th Cir. 2015) (citing Gall v.

United States, 552 U.S. 38, 41 (2007)). First, we consider whether the district court

committed a significant procedural error, such as improperly calculating the Guidelines

range, failing to consider the § 3553(a) sentencing factors, or failing to sufficiently

explain the chosen sentence. Gall, 552 U.S. at 51. If the sentence is procedurally

                                              3
reasonable, we consider its substantive reasonableness, “tak[ing] into account the totality

of the circumstances.” Id. We presume that a sentence within or below the Guidelines

range is substantively reasonable. United States v. Louthian, 756 F.3d 295, 306 (4th Cir.

2014).    “Such a presumption can only be rebutted by showing that the sentence is

unreasonable when measured against the 18 U.S.C. § 3553(a) factors.” Id.

         Applying this standard, we conclude that the district court imposed a reasonable

sentence. The record reveals no procedural sentencing errors, and the court imposed a

within-Guidelines sentence, which we presume reasonable absent a rebuttal of that

presumption. See Louthian, 756 F.3d at 306.

         In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We therefore affirm the district court’s

judgment. This court requires that counsel inform Sundblad, in writing, of the right to

petition the Supreme Court of the United States for further review. If Sundblad requests

that a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Sundblad.

         We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             4